UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE #333-30176 NEW MEXICO SOFTWARE, INC. (Exact name of Registrant as specified in charter) NEVADA 91-1287406 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5021 Indian School Road, Suite 100
